Order filed, April 24, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00301-CV
                                 ____________

 ANMOS TRANSPORTATION, INC. AND ANANT SHRESTHA, Appellant

                                         V.

                      SANTANDER BANK, N.A., Appellee


                 On Appeal from the County Court at Law No 3
                            Tarrant County, Texas
                     Trial Court Cause No. 2018-007723-3


                                      ORDER

      The reporter’s record in this case was due April 20, 2020. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order the court reporter of County Court at Law Number Three to file
the record in this appeal within 15 days of the date of this order.


                                   PER CURIAM


Panel Consists of Chief Justice Frost and Justices Jewell and Spain.